DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/16/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varga et al. (2013/0162632), hereinafter Varga.
Regarding claim 1, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067) comprising:  a wearable device (HUD; heads up display) (paragraph 0067) comprising:  one or more micro-displays (4, display) (paragraph 0066); one or more lenses (106, camera lenses) (paragraph 0067), where the micro-displays are capable of projecting images onto the lenses (paragraph 0067); a head-tracking subsystem (110, head tracking sensor system) (paragraph 0067); and an eye-tracking subsystem (108, eye tracking sensor system) (paragraph 0067); and a central processing unit (102, Real-time computer system/controller) in communication with and capable of controlling the micro-displays, lenses (106, camera lenses), head-tracking subsystem (110, head tracking sensor system), and eye-tracking subsystem (108, eye tracking sensor system) (paragraph 0068); where the system is capable of displaying images on the lenses with a position based on a user’s head position as tracked by the head-tracking subsystem and the user’s eye position as tracked by the eye-tracking subsystem (108, eye tracking sensor system) (paragraph 0071), while allowing the user to see through the lenses where the images are not being projected (paragraph 0067).
Regarding claim 2, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the camera lenses are capable of capturing a wider field of vision than the micro-displays are capable of projecting a reduced field of vision depending on the user’s eye position (paragraphs 0098 and 0112).
Regarding claim 3, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the wearable device further comprises one or more forward-facing cameras and where the images projected by the micro-displays are at least partially images obtained from the forward-facing cameras (paragraph 0067).
Regarding claim 4, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), further comprising one or more microphones (5, microphones) in communication with the central processing unit (102, Real-time computer system/controller), where the system is capable of being controlled via voice input via the microphones, input from the eye-tracking subsystem, or a combination of voice input via the microphones and input from the eye-tracking subsystem (108, eye tracking sensor system) (paragraph 0067).

Regarding claim 8, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the system is in communication with one or more second systems such that one or more remote users can view the images from any system on the one or more second systems and communicate with the user and other remote users (paragraph 0067).
Regarding claim 10, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the system is in communication with one or more second systems such that one or more remote users can view images from an originating system on the one or more second systems in the same or different perspective as exists on the originating system and communicate with the user and other remote users (paragraphs 0067-0068).
Regarding claim 11, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the system is in communication with one or more second systems such that one or more remote users can view the images from a system on the one or more second systems and analyze the images with AI technologies the result of which would be visible to all users (paragraphs 0067, 0074, and 0112).
Regarding claim 14, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the wearable device further comprises one or 2 more at least partially downward-facing cameras and where the images projected by the micro-displays are at least partially images obtained from the at least partially downward-facing cameras (paragraph 0067).
Regarding claim 15, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), further comprising a remote camera system in wireless communication with the wearable device, where the images come from the remote camera system (paragraph 0067).
Regarding claim 16, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the remote camera system is mounted on a six-axis cobotic arm (paragraph 0102).
Regarding claim 17, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the cobotic arm is in communication with the system such that the cobotic arm is controlled by the user (paragraphs 0067 and 0102).
Regarding claim 18, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the system is capable of centering an image in a field of view of the user and subsequently repositioning the image based on the user’s eye position as tracked by the eye-tracking subsystem (paragraph 0067).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (2013/0162632), hereinafter Varga as applied to claim 1 above, and further in view of Osterhout et al. (2012/0206335), hereinafter Osterhout.
Regarding claim 5, Varga discloses all the limitations in common with claim 1, and such is hereby incorporated.
Varga fails to disclose where the microphones have noise cancelling features capable of reducing ambient noise.
Osterhout discloses where the microphones have noise cancelling features capable of reducing ambient noise (paragraph 0702).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Varga with the microphone of Osterhout for the purpose of eliminating outside noise.
Regarding claim 6, Varga discloses all the limitations in common with claim 1, and such is hereby incorporated.
Varga fails to disclose where the wearable device further comprises one or more batteries and a hot-swap feature.
Osterhout discloses where the wearable device further comprises one or more batteries and a hot-swap feature (paragraph 0643).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Varga with the batteries of Osterhout for the purpose of charging the HUD.
Regarding claim 7, Varga discloses, in figure 1, an AXR surgical system (1, HUD 360 display system) (paragraph 0067), where the wearable device further comprises a remote communication device such that the wearable device is wireless (paragraph 0068 discloses wireless communication).
Regarding claim 9, Varga discloses all the limitations in common with claim 1, and such is hereby incorporated.
Varga fails to disclose where the images projected by the micro-displays are from preoperative imaging and where the system is capable of aligning the images with a patient.
Osterhout discloses where the images projected by the micro-displays are from preoperative imaging and where the system is capable of aligning the images with a patient (paragraph 0291).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Varga with the alignment of Osterhout for the purpose of aligning the images to be viewed.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (2013/0162632), hereinafter Varga as applied to claim 1 above, and further in view of Gao et al (2012/0162549), hereinafter Gao.
Regarding claim 12, Varga discloses all the limitations in common with claim 1, and such is hereby incorporated.
Varga fails to disclose where the lenses comprise: a reflective layer; and a layer of cholesteric liquid crystal comprising a plurality of pixels where each pixel is capable of independently becoming opaque, where the system is capable of selectively making pixels opaque only where images are projected by the micro-displays, while any pixels located where the images are not projected remain see-through.
Gao discloses where the lenses comprise: a reflective layer (paragraph 0049 discloses a plurality of reflective surfaces); and a layer of cholesteric liquid crystal (paragraph 0049 discloses LCoS, LCD, or LCoS) comprising a plurality of pixels (pixel array) where each pixel is capable of independently becoming opaque, where the system is capable of selectively making pixels opaque only where images are projected by the micro-displays, while any pixels located where the images are not projected remain see-through (paragraph 0049).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Varga with the lenses of Gao for the purpose of displaying an image for the user to view.
Regarding claim 13, Varga discloses all the limitations in common with claim 1, and such is hereby incorporated.
Varga fails to disclose further comprising at least one collimator located between the micro-displays and the reflective layer such that the at least one collimator is capable of concentrating rays from the micro-displays in an eye box while utilizing less 4 resolution in a periphery.
Gao discloses further comprising at least one collimator (110, coupling lens) located between the micro-displays and the reflective layer such that the at least one collimator is capable of concentrating rays from the micro-displays in an eye box while utilizing less resolution in a periphery (figure 1 and paragraph 0049).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872